

Exhibit 10.11
SEI INVESTMENTS COMPANY
2014 OMNIBUS EQUITY COMPENSATION PLAN
1. Purpose
Effective as of the Effective Date, the SEI Investments Company 2014 Omnibus
Equity Compensation Plan (the “Plan”) is hereby established as a successor to
the SEI Investments Company 2007 Equity Compensation Plan (the “2007 Plan”). No
additional grants shall be made after the Effective Date under the 2007 Plan.
Shares of Stock authorized under the 2007 Plan but not subject to awards under
the 2007 Plan as of the Effective Date shall be available for issuance or
transfer under this Plan. Outstanding grants under the 2007 Plan shall continue
in effect according to their terms as in effect before the Effective Date
(subject to such amendments as the Committee determines, consistent with the
2007 Plan, as applicable), and the shares with respect to outstanding grants
under the 2007 Plan shall be issued or transferred under this Plan.
The purpose of the Plan is to provide designated (i) Employees of the Company
and its subsidiaries, (ii) Non-Employee Directors and (iii) Consultants who
perform services for the Company and its subsidiaries with the opportunity to
receive grants of Options, Stock Units, Stock Awards, SARs and Other Stock-Based
Awards. The Company believes that the Plan will encourage the Participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
Participants with those of the shareholders.
All capitalized terms shall be as defined in Section 2 below.
2. Definitions
Whenever used in this Plan, the following terms will have the respective
meanings set forth below:
(a)
“Board” means the Company’s Board of Directors.

(b)
“Cause” has the meaning set forth in a written agreement between the Participant
and the Employer or, if there is no such agreement or no such definition, Cause
means (i) an act of material dishonesty by the Participant in connection with
the Participant’s responsibilities as an Employee, Director, or Consultant, (ii)
the Participant’s conviction of, or plea of nolo contendere to, a felony, (iii)
the Participant’s gross misconduct in connection with the Participant’s
responsibilities as an Employee, Director, or Consultant, (iv) the Participant’s
violation of the written policies or procedures of the Company or a Subsidiary,
as applicable; or (v) the Participant’s continued failure to perform his or her
responsibilities as an Employee, Director, or Consultant after the Participant
has received a written demand for such performance.

(c)
“Change of Control” shall be deemed to have occurred if:

(i)    Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the shareholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such shareholders to more than 50% of all votes to which all
shareholders of the parent corporation would be entitled in the election of
directors;
(ii)    The consummation of (1) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors, (2) a sale or other disposition of all or
substantially all of the assets of the Company, or (3) a liquidation or
dissolution of the Company; or
(iii)    After the Effective Date, directors are elected such that a majority of
the members of the Board shall have been members of the Board for less than one
year, unless the election or nomination for election of each new director who
was not a director at the beginning of such one-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.
Notwithstanding the foregoing, for any Grants subject to the requirements of
section 409A of the Code that will become payable on a Change of Control, the
transaction constituting a “Change of Control” must also constitute a “change in
control event” for purposes of section 409A(a)(2)(A)(v) of the Code.
(d)
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.


1

--------------------------------------------------------------------------------



(e)
“Committee” means (i) with respect to Grants to Employees and Consultants, the
Compensation Committee of the Board or another committee appointed by the Board
to administer the Plan, and (ii) with respect to Grants made to Non-Employee
Directors, the Board or its delegate. Notwithstanding the foregoing, with
respect to Grants to Employees that are intended to be “qualified
performance-based compensation” under section 162(m) of the Code, as well as to
Employees who are officers of the Company, the Committee shall consist of two or
more persons appointed by the Board, all of whom shall be “outside directors” as
defined under section 162(m) of the Code and related Treasury regulations and
“non-employee directors” as defined under Rule 16b-3 promulgated under the
Exchange Act.

(f)
“Company” means SEI Investments Company and any successor corporation.

(g)
“Company Stock” means the common stock of the Company.

(h)
“Consultants” means any consultant or advisor who performs services for the
Employer; provided that the consultant or advisor renders bona fide services to
the Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction, and the consultant or advisor does
not directly or indirectly promote or maintain a market for the Company’s
securities.

(i)
“Disability” or “Disabled” means a Participant’s becoming disabled within the
meaning of Section 22(e)(3) of the Code, unless otherwise provided in a Grant
Agreement.

(j)
“Dividend Equivalent” means an amount calculated with respect to a Stock Unit,
which is determined by multiplying the number of shares of Company Stock subject
to the Stock Unit by the per-share cash dividend, or the per-share fair market
value (as determined by the Committee) of any dividend in consideration other
than cash, paid by the Company on its Company Stock. If interest is credited on
accumulated dividend equivalents, the term “Dividend Equivalent” shall include
the accrued interest.

(k)
“Effective Date” means May 21, 2014, provided that the Plan is approved by the
shareholders of the Company on that date.

(l)
“Employee” means an employee of the Employer (including an officer or director
who is also an employee), but excluding any person who is classified by the
Employer as a “contractor” or “consultant,” no matter how characterized by the
Internal Revenue Service, other governmental agency or a court. Any change of
characterization of an individual by the Internal Revenue Service or any court
or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.

(m)
“Employer” means the Company and its subsidiaries.

(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o)
“Exercise Price” means the per share price at which shares of Company Stock may
be purchased under an Option, as designated by the Committee.

(p)
“Fair Market Value” of Company Stock means, unless the Committee determines
otherwise with respect to a particular Grant, (i) if the principal trading
market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock during regular trading hours on the
relevant date or (if there were no trades on that date) the last reported sale
price of Company Stock during regular trading hours on the latest preceding date
upon which a sale was reported, (ii) if the Company Stock is not principally
traded on such exchange, the mean between the last reported “bid” and “asked”
prices of Company Stock on the relevant date, as reported on the OTC Bulletin
Board, or (iii) if the Company Stock is not publicly traded or, if publicly
traded, is not so reported, the Fair Market Value per share shall be as
determined by the Committee.

(q)
“Full Value Award” means Grant other than an Option or SAR, and which is settled
by the issuance of Company Stock.

(r)
“Good Reason” means, unless otherwise provided by the Committee, the occurrence
of one or more of the following, without Participant’s consent: (i) a material
diminution of the Participant’s authority, duties or responsibilities; (ii) a
material change in the geographic location at which Participant must perform
services for the Employer, which, for purposes of the Plan, means the
requirement that the Participant perform services for the Employer at a
geographic location that is more than 50 miles from the geographic location at
which the Participant is required to perform services for the Employer as of the
applicable date of grant; or (iii) a material diminution in the Participant’s
base compensation. The Participant must provide written notice of termination
for Good Reason to the Employer that employs the Participant within 30 days
after the event constituting Good Reason. The Employer shall have a period of 30
days in which it may correct the act or failure to act that constitutes the
grounds for Good Reason as set forth in the Participant’s notice of termination.
If the Employer does not correct the act or failure to act, the Participant must
terminate his or her employment for Good Reason within 30 days after the end of
the cure period, in order for the termination to be considered a Good Reason
termination.

(s)
“Grant” means an Option, Stock Unit, Stock Award, SAR or Other Stock-Based Award
granted under the Plan.

(t)
“Grant Agreement” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.


2

--------------------------------------------------------------------------------



(u)
“Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.

(v)
“Non-Employee Director” means a member of the Board who is not an Employee.

(w)
“Nonqualified Stock Option” means an Option that is not intended to meet the
requirements of section 422 of the Code.

(x)
“Option” means an Incentive Stock Option or Nonqualified Stock Option, as
described in Section 7.

(y)
“Other Stock-Based Award” means any Grant based on, measured by or payable in
Company Stock (other than an Option, Stock Unit, Stock Award or SAR), as
described in Section 11.

(z)
“Participant” means an Employee, Non-Employee Director or Consultant designated
by the Committee to receive a Grant under the Plan.

(aa)
“Plan” means this SEI Investments Company 2014 Omnibus Equity Compensation Plan,
as in effect from time to time.

(bb)
“SAR” means an award of a stock appreciation right, as described in Section 10.

(cc)
“Stock Award” means an award of Company Stock as described in Section 9.

(dd)
“Stock Unit” means an award of a phantom unit representing a share of Company
Stock, as described in Section 8.

3. Administration
(a)
Committee. The Plan shall be administered and interpreted by the Committee.
Ministerial functions may be performed by an administrative committee comprised
of Company employees appointed by the Committee.

(b)
Committee Authority. The Committee shall have the sole authority to (i)
determine the Participants to whom Grants shall be made under the Plan, (ii)
determine the type, size and terms and conditions of the Grants to be made to
each such Participant, (iii) determine the time when the Grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 18 below, and (v) deal with any other matters arising
under the Plan.

(c)
Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any Grant awarded hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.

4. Grants
Grants under the Plan may consist of Options as described in Section 7, Stock
Units as described in Section 8, Stock Awards as described in Section 9, SARs as
described in Section 10 and Other Stock-Based Awards as described in Section 11.
All Grants shall be subject to the terms and conditions set forth herein and to
such other terms and conditions consistent with the Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the Participant
in the Grant Agreement or an amendment to the Grant Agreement. The Committee
shall approve the form and provisions of each Grant Agreement. Grants under a
particular Section of the Plan need not be uniform as among the Participants.
All Grants shall be made conditional upon the Participant’s acknowledgment, in
writing or by acceptance of the Grant, that all decisions and determinations of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant.
5. Shares Subject to the Plan
(a)
Shares Authorized. Subject to adjustment as described in subsection (d) below,
the total aggregate number of shares of Company Stock that may be issued or
transferred under the Plan shall be the sum of the following: (i) 30,000,000 new
shares, plus (ii) the number of shares of Company Stock subject to outstanding
grants under the 2007 Plan as of the Effective Date, plus (iii) the number of
shares of Company Stock remaining available for issuance or transfer under the
2007 Plan but not subject to previously exercised, vested or paid Grants as of
the Effective Date. All shares reserved for issuance or transfer under this Plan
may be used for Incentive Stock Options.

(b)
Source of Shares; Share Counting. Shares of Company Stock issued or transferred
under the Plan may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the


3

--------------------------------------------------------------------------------



Company on the open market for purposes of the Plan. Each share of Company Stock
that is actually issued or transferred pursuant to a Full Value Award will count
as three shares against the share limits in subsection (a) (i.e., on a 1:3
ratio) and each share of Company Stock that is actually issued or transferred
pursuant to a Grant other than a Full Value Award (other than a Grant paid in
cash) will count as one share against the share limits in subsection (a) (i.e.,
on a 1:1 ratio). If and to the extent Options or SARs granted under the Plan
(including stock options granted under the 2007 Plan) terminate, expire, or are
canceled, forfeited, exchanged or surrendered without having been exercised, and
if and to the extent that any Stock Awards, Stock Units, or Other Stock-Based
Awards are forfeited or terminated, or otherwise are not paid in full, the
shares reserved for such Grants shall again be available for purposes of the
Plan, taking into account the ratios described above. Notwithstanding anything
to the contrary contained herein: (i) shares of Company Stock surrendered or
withheld in payment of the Exercise Price of an Option shall count against the
aggregate plan limit described above, taking into account the ratios described
above; and (ii) shares of Company Stock withheld by the Company to satisfy any
tax withholding obligation shall count against the aggregate plan limit
described above, taking into account the ratios described above. If SARs are
exercised, the full number of shares subject to the SARs shall be considered
issued or transferred under the Plan, without regard to the number of shares
issued or transferred upon settlement of the SARs and without regard to any cash
settlement of the SARs. To the extent that other Grants are designated in the
Grant Agreement to be paid in cash, and not in shares of Company Stock, such
Grants shall not count against the aggregate plan limit described above. The
preceding sentences of this Section shall apply only for purposes of determining
the aggregate number of shares of Company Stock that may be issued or
transferred under this Plan, but shall not apply for purposes of determining the
maximum number of shares of Company Stock with respect to which Grants may be
made to any Participant under this Plan. For the avoidance of doubt, if shares
of Company Stock are repurchased by the Company on the open market with the
proceeds of the Exercise Price of Options, such shares may not again be made
available for issuance or transfer under this Plan.
(c)
Individual Limits. All Grants under the Plan (other than Dividend Equivalents)
shall be expressed in shares of Company Stock. The maximum aggregate number of
shares of Company Stock that may be subject to such Grants that are granted to
any individual during any calendar year shall be 250,000 shares, subject to
adjustment as described in subsection (d) below. The individual share limit set
forth above in this subsection (c) shall apply without regard to whether the
Grants are to be paid in Company Stock or cash. All cash payments (other than
with respect to Dividend Equivalents) shall equal the Fair Market Value of the
shares of Company Stock to which the cash payments relate. A Participant may not
accrue Dividend Equivalents or other cash payments with respect to Grants under
the Plan during any calendar year in excess of $2,000,000. The maximum number of
shares of Company Stock that may be covered by Nonqualified Stock Options or
SARs granted to any individual Non-Employee Director during any calendar year
under the Plan is 30,000, and the maximum number of shares of Company Stock that
may be covered by Full-Value Awards granted to any individual Non-Employee
Director during any calendar year under the Plan is 10,000.

(d)
Adjustments. If there is any change in the number, kind or value of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance or transfer
under the Plan, the maximum number of shares of Company Stock for which any
individual may receive Grants in any year, the kind and number of shares covered
by outstanding Grants, the kind and number of shares issued or transferred and
to be issued or transferred under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee, in such manner as the Committee deems appropriate, to reflect any
increase or decrease in the number of, or change in the kind or value of, the
issued or transferred shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control of the Company, the provisions of Section 16 of the Plan
shall apply. Any adjustments to outstanding Grants shall be consistent with
section 409A and 424 of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

6. Eligibility for Participation
(a)
Eligible Persons. All Employees, Non-Employee Directors and Consultants shall be
eligible to participate in the Plan.

(b)
Selection of Participants. The Committee shall select the Employees,
Non-Employee Directors and Consultants to receive Grants and shall determine the
number of shares of Company Stock subject to each Grant.

7. Options
(a)
General Requirements. The Committee may grant Options to an Employee,
Non-Employee Director or Consultants upon such terms and conditions as the
Committee deems appropriate under this Section 7. The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees, Non-Employee Directors and Consultants.


4

--------------------------------------------------------------------------------



(b)
Type of Option, Price and Term.

(i)    The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code. Nonqualified Stock Options may be granted to Employees,
Non-Employee Directors or Consultants.
(ii)    The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a share of Company Stock on the date the Option is granted. However, an
Incentive Stock Option may not be granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary, as defined in
section 424 of the Code, unless the Exercise Price per share is not less than
110% of the Fair Market Value of the Company Stock on the date of grant.
(iii)    The Committee shall determine the term of each Option, which shall not
exceed ten years from the date of grant. However, an Incentive Stock Option that
is granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary, as defined in section 424 of the Code, may
not have a term that exceeds five years from the date of grant.
(c)
Exercisability of Options.

(i)    Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may grant Options that are subject to achievement of
performance goals or other conditions. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
(ii)    The Committee may provide in a Grant Agreement that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price or (B) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Committee deems appropriate.
(iii)    Options granted to persons who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Participant’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
(d)
Termination of Employment or Service. Except as provided in the Grant Agreement,
an Option may only be exercised while the Participant is actively employed by
the Employer, or actively providing service as a Non-Employee Director or
Consultant; provided that for this purpose a Participant shall not be considered
actively employed by or actively providing services to the Employer during any
paid notice or severance period. The Committee shall determine in the Grant
Agreement under what circumstances and during what time periods a Participant
may exercise an Option after termination of active employment or active service.

(e)
Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in cash
or by check, (ii) if permitted by the Committee, by delivering shares of Company
Stock owned by the Participant and having a Fair Market Value on the date of
exercise equal to the Exercise Price or by attestation to ownership of shares of
Company Stock having an aggregate Fair Market Value on the date of exercise
equal to the Exercise Price, (iii) by payment through a broker in accordance
with procedures permitted by Regulation T of the Federal Reserve Board, (iv)
with approval of the Committee, by surrender of all or any part of the vested
shares of Company Stock for which the Option is exercisable to the Company for
an appreciation distribution payable in shares of Company Stock with a Fair
Market Value at the time of the Option surrender equal to the dollar amount by
which the then Fair Market Value of the shares of Company Stock subject to the
surrendered portion exceeds the aggregate Exercise Price payable for those
shares, or (v) by such other method as the Committee may approve, to the extent
permitted by applicable law. Shares of Company Stock used to exercise an Option
shall have been held by the Participant for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the Option.
Payment for the shares pursuant to the Option, and any required withholding
taxes, must be received by the time specified by the Committee depending on the
type of payment being made, but in all cases prior to the issuance of the
Company Stock.

(f)
Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Company Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option. An Incentive Stock Option shall
not be granted to any person who is not an Employee of the Company or a parent
or subsidiary, as defined in section 424 of the Code.


5

--------------------------------------------------------------------------------



8. Stock Units
(a)
General Requirements. The Committee may grant Stock Units to an Employee,
Non-Employee Director or Consultant, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.

(b)
Terms of Stock Units. The Committee may grant Stock Units that are payable on
terms and conditions determined by the Committee, which may include payment
based on achievement of performance goals. Stock Units may be paid at the end of
a specified vesting or performance period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.

(c)
Payment With Respect to Stock Units. Payment with respect to Stock Units shall
be made in cash, in Company Stock, or in a combination of the two, as determined
by the Committee. The Grant Agreement shall specify the maximum number of shares
that can be issued under the Stock Units.

(d)
Requirement of Employment or Service. The Committee shall determine in the Grant
Agreement under what circumstances a Participant may retain Stock Units after
termination of the Participant’s employment or service, and the circumstances
under which Stock Units may be forfeited.

(e)
Dividend Equivalents. The Committee may grant Dividend Equivalents in connection
with Stock Units, under such terms and conditions as the Committee deems
appropriate. Dividend Equivalents may be paid to Participants as and when the
underlying Stock Units are payable, or may be deferred. All Dividend Equivalents
shall be credited to bookkeeping accounts on the Company’s records for purposes
of the Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to additional Stock Units for the Participant, and deferred Dividend
Equivalents may accrue interest, all as determined by the Committee. The
Committee may provide that Dividend Equivalents shall be payable based on the
achievement of specific performance goals. Dividend Equivalents may be payable
in cash or shares of Company Stock or in a combination of the two, as determined
by the Committee.

9. Stock Awards
(a)
General Requirements. The Committee may issue shares of Company Stock to an
Employee, Non-Employee Director or Consultant under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 9.
Shares of Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.

(b)
Requirement of Employment or Service. The Committee shall determine in the Grant
Agreement under what circumstances a Participant may retain Stock Awards after
termination of the Participant’s employment or service, and the circumstances
under which Stock Awards may be forfeited.

(c)
Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 15(a). If
certificates are issued, each certificate for a share of a Stock Award shall
contain a legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such shares have lapsed. The Company may retain possession of any
certificates for Stock Awards until all restrictions on such shares have lapsed.

(d)
Right to Vote and to Receive Dividends. The Committee shall determine to what
extent, and under what conditions, the Participant shall have the right to vote
shares of Stock Awards and to receive any dividends or other distributions paid
on such shares during the restriction period. The Committee may determine that
dividends on Stock Awards shall be withheld while the Stock Awards are subject
to restrictions and that the dividends shall be payable only upon the lapse of
the restrictions on the Stock Awards, or on such other terms as the Committee
determines. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.
Accumulated dividends may accrue interest, as determined by the Committee, and
shall be paid in cash, shares of Company Stock, or in such other form as
dividends are paid on Company Stock, as determined by the Committee.

10. Stock Appreciation Rights
(a)
General Requirements. The Committee may grant SARs to Employees, Non-Employee
Directors or Consultants separately or in tandem with an Option. The Committee
shall establish the number of shares, the terms and the base amount of the SAR
at the time the SAR is granted. The base amount of each SAR shall be not less
than the Fair Market Value of a share of Company Stock as of the date of grant
of the SAR.


6

--------------------------------------------------------------------------------



(b)
Tandem SARs. The Committee may grant tandem SARs either at the time the Option
is granted or at any time thereafter while the Option remains outstanding;
provided, however, that, in the case of an Incentive Stock Option, SARs may be
granted only at the date of the grant of the Incentive Stock Option. In the case
of tandem SARs, the number of SARs granted to a Participant that shall be
exercisable during a specified period shall not exceed the number of shares of
Company Stock that the Participant may purchase upon the exercise of the related
Option during such period. Upon the exercise of an Option, the SARs relating to
the Company Stock covered by such Option shall terminate. Upon the exercise of
SARs, the related Option shall terminate to the extent of an equal number of
shares of Company Stock.

(c)
Exercisability; Term. A SAR shall become exercisable in accordance with such
terms and conditions as may be specified. The Committee may grant SARs that are
subject to achievement of performance goals or other conditions. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. The Committee shall determine in the Grant Agreement under what
circumstances and during what periods a Participant may exercise a SAR after
termination of employment or service. A tandem SAR shall be exercisable only
while the Option to which it is related is exercisable. The Committee shall
determine the term of each SAR, which shall not exceed ten years from the date
of grant.

(d)
Grants to Non-Exempt Employees. SARs granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).

(e)
Exercise of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for a SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as specified
in the Grant Agreement.

(f)
Form of Payment. The Committee shall determine whether the stock appreciation
for a SAR shall be paid in the form of shares of Company Stock, cash or a
combination of the two. For purposes of calculating the number of shares of
Company Stock to be received, shares of Company Stock shall be valued at their
Fair Market Value on the date of exercise of the SAR. If shares of Company Stock
are to be received upon exercise of a SAR, cash shall be delivered in lieu of
any fractional share.

11. Other Stock-Based Awards
The Committee may grant other awards not specified in Sections 7, 8, 9 or 10
above that are based on or measured by Company Stock to Employees, Non-Employee
Directors and Consultants, on such terms and conditions as the Committee deems
appropriate. Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Company Stock or
cash, or in a combination of the two, as determined by the Committee in the
Grant Agreement.
12. Qualified Performance-Based Compensation
(a)
Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Units, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code, in which case
the provisions of this Section 12 shall apply.

(b)
Performance Goals. When Grants are made under this Section 12, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the
requirements of section 162(m) of the Code for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable, but may
reduce the amount of compensation that is payable, pursuant to Grants identified
by the Committee as “qualified performance-based compensation.”

(c)
Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: earnings or earnings growth (including but not limited to earnings per
share or net income); economic profit; shareholder value added or economic value
added; return on equity, assets or investment; revenues; expenses; stock price
or total shareholder return; regulatory compliance; satisfactory internal or
external audits; improvement of financial or credit ratings; achievement of
asset quality objectives; achievement of balance sheet or income statement
objectives, including, without limitation, capital and expense management;
efficiency ratio; non-interest income to total revenue ratio; net interest
margin; credit quality measures (including non-performing asset ratio, net
charge-off ratio, and reserve coverage of non-performing loans); net operating
profit; loan growth; deposit


7

--------------------------------------------------------------------------------



growth; non-interest income growth; market share; productivity ratios; or
achievement of risk management objectives. Such performance goals may also be
particular to a Participant or the division, department, branch, line of
business, subsidiary or other unit in which the Participant works, or may be
based on attaining a specified absolute level of the performance goal, or a
percentage increase or decrease in the performance goal compared to a
pre-established target, previous years’ results, or a designated market index or
comparison group, all as determined by the Committee. Performance goals need not
be uniform among Participants.
(d)
Timing of Establishment of Goals. Performance goals must be pre-established by
the Committee. A performance goal is considered pre-established if it is
established in writing not later than 90 days after the commencement of the
period of service to which the performance goal relates, provided that the
outcome is substantially uncertain at the time the Committee actually
established the goal. However, in no event will a performance goal be considered
pre-established if it is established after 25% of the period of service (as
scheduled in good faith at the time the goal is established) has elapsed.

(e)
Certification of Results. The Committee shall certify the performance results
for the performance period specified in the Grant Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Agreement.

(f)
Death, Disability or Other Circumstances. The Committee may provide in the Grant
Agreement that Grants under this Section 12 shall be payable, in whole or in
part, in the event of the Participant’s death or Disability, a Change of Control
or under other circumstances consistent with the Treasury regulations and
rulings under section 162(m) of the Code.

13. Deferrals
The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code.
14. Withholding of Taxes
(a)
Required Withholding. All Grants under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements. The
Company may require that the Participant or other person receiving or exercising
Grants pay to the Company the amount of any federal, state or local taxes that
the Company is required to withhold with respect to such Grants, or the Company
may deduct from other wages paid by the Company the amount of any withholding
taxes due with respect to such Grants.

(b)
Election to Withhold Shares. If the Committee so permits, shares of Company
Stock may be withheld to satisfy the Company’s tax withholding obligation with
respect to Grants paid in Company Stock, at the time such Grants become taxable,
up to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities.

15. Transferability of Grants
(a)
Restrictions on Transfer. Except as described in subsection (b) below, only the
Participant may exercise rights under a Grant during the Participant’s lifetime,
and a Participant may not transfer those rights except by will or by the laws of
descent and distribution. When a Participant dies, the personal representative
or other person entitled to succeed to the rights of the Participant may
exercise such rights. Any such successor must furnish proof satisfactory to the
Company of his or her right to receive the Grant under the Participant’s will or
under the applicable laws of descent and distribution.

(b)
Transfer of Nonqualified Stock Options to or for Family Members. Notwithstanding
the foregoing, the Committee may provide, in a Grant Agreement, that a
Participant may transfer Nonqualified Stock Options to family members, or one or
more trusts or other entities for the benefit of or owned by family members,
consistent with applicable securities laws, according to such terms as the
Committee may determine; provided that the Participant receives no consideration
for the transfer of a Nonqualified Stock Option and the transferred Nonqualified
Stock Option shall continue to be subject to the same terms and conditions as
were applicable to the Nonqualified Stock Option immediately before the
transfer.

16. Consequences of a Change of Control
Unless otherwise set forth in a Grant Agreement, with respect to Options, Stock
Units, Stock Awards, SARs or Other Stock-Based Awards, if (a) a Change of
Control occurs and (b) during the period commencing on the date of the Change of
Control and ending on the date that is 24 months following the Change of
Control, the Participant’s employment or service with the Employer is terminated
(i) by the Employer without Cause, (ii) by the Participant for Good Reason,
(iii) by the Employer on account of the Participant’s Disability or (iv) on
account of the Participant’s death, then all outstanding Options and SARs shall

8

--------------------------------------------------------------------------------



vest and become exercisable and all other outstanding Grants shall vest and all
restrictions pertaining to such other Grants shall lapse and have no further
effect. For the purposes of this Section 16, any Award that vests based on the
attainment of performance goals shall vest assuming that the performance goals
were attained at the target level of performance, or at such greater level of
performance as the Committee may determine. To the extent Options and SARs vest
and become exercisable in accordance with this Section 16, they will remain
exercisable for 12 months following the termination of the Participant’s
employment or service, provided that, in no event shall any Option or SAR be
exercisable after the expiration of its term.
17. Requirements for Issuance of Shares
No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon. No Participant shall have any right as a
shareholder with respect to Company Stock covered by a Grant until shares have
been issued to the Participant.
18. Amendment and Termination of the Plan
(a)
Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
shareholders of the Company if such approval is required in order to comply with
the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 19(b) below. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.

(b)
No Repricing Without Shareholder Approval. Notwithstanding anything in the Plan
to the contrary, except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other awards of Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.

(c)
Shareholder Approval for “Qualified Performance-Based Compensation.” If Grants
are made under Section 12 above, the Plan must be reapproved by the Company’s
shareholders no later than the first shareholders meeting that occurs in the
fifth year following the year in which the shareholders previously approved the
provisions of Section 12, if additional Grants are to be made under Section 12
and if required by section 162(m) of the Code or the regulations thereunder.

(d)
Termination of Plan. The Plan shall terminate on the day immediately preceding
the tenth anniversary of its Effective Date, unless the Plan is terminated
earlier by the Board or is extended by the Board with the approval of the
shareholders. The termination of the Plan shall not impair Grants outstanding or
the power and authority of the Committee with respect to an outstanding Grant.

19. Miscellaneous
(a)
Effective Date. The Plan shall be effective as of the Effective Date, if
approved by the Company’s shareholders on such date.

(b)
Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee.


9

--------------------------------------------------------------------------------



(c)
Compliance with Law.

(1)    The Plan, the exercise of Options and the obligations of the Company to
issue or transfer shares of Company Stock under Grants shall be subject to all
applicable laws and to approvals by any governmental or regulatory agency as may
be required. With respect to persons subject to section 16 of the Exchange Act,
it is the intent of the Company that the Plan and all transactions under the
Plan comply with all applicable provisions of Rule 16b-3 or its successors under
the Exchange Act. In addition, it is the intent of the Company that Incentive
Stock Options comply with the applicable provisions of section 422 of the Code,
and Grants of “qualified performance-based compensation” comply with the
applicable provisions of section 162(m) of the Code. To the extent that any
legal requirement of section 16 of the Exchange Act or section 422 or 162(m) as
set forth in the Plan ceases to be required under section 16 of the Exchange Act
or section 422 or 162(m) of the Code, that Plan provision shall cease to apply.
The Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Participants. The Committee may, in its sole discretion, agree to limit its
authority under this Section.
(2)    The Plan is intended to comply with the requirements of section 409A of
the Code, to the extent applicable. Each Grant shall be construed and
administered such that the Grant either (A) qualifies for an exemption from the
requirements of section 409A of the Code or (B) satisfies the requirements of
section 409A of the Code. If a Grant is subject to section 409A of the Code, (I)
distributions shall only be made in a manner and upon an event permitted under
section 409A of the Code, (II) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under section
409A of the Code, (III) unless the Grant specifies otherwise, each installment
payment shall be treated as a separate payment for purposes of section 409A of
the Code, and (IV) in no event shall a Participant, directly or indirectly,
designate the calendar year in which a distribution is made except in accordance
with section 409A of the Code.
(3)    Any Grant that is subject to section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Award shall
be postponed for six months following the date of the Participant’s separation
from service, if required by section 409A of the Code. If a distribution is
delayed pursuant to section 409A of the Code, the distribution shall be paid
within 15 days after the end of the six-month period. If the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. The determination of Key Employees, including the
number and identity of persons considered Key Employees and the identification
date, shall be made by the Committee or its delegate each year in accordance
with section 416(i) of the Code and the “specified employee” requirements of
section 409A of the Code.
(4)    Notwithstanding anything in the Plan or any Grant agreement to the
contrary, each Participant shall be solely responsible for the tax consequences
of Grants under the Plan, and in no event shall the Company have any
responsibility or liability if a Grant does not meet any applicable requirements
of section 409A of the Code. Although the Company intends to administer the Plan
to prevent taxation under section 409A of the Code, the Company does not
represent or warrant that the Plan or any Grant complies with any provision of
federal, state, local or other tax law.
(d)
Enforceability. The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.

(e)
Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Grants under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

(f)
Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director, Consultant or other person to any claim or right to
receive a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Employer.

(g)
No Fractional Shares. No fractional shares of Company Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(h)
Employees Subject to Taxation outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(i)
Clawback Rights. All Grants under the Plan will be subject to any compensation,
clawback and recoupment policies that may be applicable to the employees of the
Company, as in effect from time to time and as approved by the Board or


10

--------------------------------------------------------------------------------



Committee, whether or not approved before or after the effective date of the
Plan.
(j)
Statute of Limitations. A Participant or any other person filing a claim for
benefits under the Plan must file the claim within [one] year after the
Participant or other person knew or reasonably should have known of the
principal facts on which the claim is based.

(k)
Governing Law. The validity, construction, interpretation and effect of the Plan
and Grant Agreements issued under the Plan shall be governed and construed by
and determined in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflict of laws provisions thereof.




11